Title: To Benjamin Franklin from François-Jérôme de Foligné-Deschalonges, [after 9 August 1777]
From: Foligné-Deschalonges, François-Jérôme de
To: Franklin, Benjamin


[After August 9, 1777]
  Mr. De foligné Ancien Capitaine Du vaisseau Le Marquis de la Challotais, Le vraie ami des Ameriquains et des états unies, qui arrives presantement de saint Domaingue, est venû à 4. heures de L’apres Midÿ pour rendre cest respects et cest hommages à son Excellençe Monsier frankelin, et lui rendres quelques comptes rélativement aux Interets de l’amerique. Il aura l’honneur De Révenir demain matin à 9. heures pour lui remetres une Lettre de Mr. William, et le prier de lui accorder un Quart D’heure D’audiançe.
